Citation Nr: 0905713	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for chronic 
brain syndrome secondary to cerebral and intracranial trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1969 to September 1970 
and from May 1974 to September 1974.

This matter comes before the Board from a February 2003 
rating decision.  In July 2005, the veteran appeared at a 
hearing at the RO before a Veterans Law Judge (VLJ).  VA was 
unable to make a recording of that hearing; subsequently in 
May 2006, the veteran appeared at another hearing at the RO 
before a different VLJ.  As two different VLJs have held 
hearings with regard to the issue in this appeal, a panel of 
three VLJs will decide this appeal.  See 38 C.F.R. § 20.707 
(2008).  Subsequently, the Board remanded the matter in 
September 2005 and October 2006.

In a March 2008 decision, the Board declined to reopen the 
veteran's claim service connection for chronic brain syndrome 
secondary to cerebral and intracranial trauma.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2008 
Order, the Court vacated the March 2008 Board decision, and 
remanded the case to the Board for further proceedings 
consistent with a June 2008 Secretary' s Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2006 remand, the Board instructed the RO to 
send a notification letter in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims.  The Board directed the RO to send the 
veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) 
that (1) notified the veteran of the reason for the previous 
denial; (2) notified the veteran of the evidence and 
information necessary to reopen the claim; and (3) notified 
the veteran of what 


specific evidence would be required to substantiate the 
elements needed to grant the veteran's service connection 
claim (i.e., evidence that pertinent disability was incurred 
or aggravated during his first period of service, evidence 
that his first period of service extended beyond September 
1970, or that pertinent disability was aggravated during his 
second period of service) as outlined by the Court in Kent. 

Pursuant to the October 2006 Board remand, the RO sent the 
veteran a November 2006 letter which stated that the 
veteran's claim had been previously denied because the 
evidence did not show that the head injury was incurred in or 
aggravated by service and that the evidence submitted must be 
related to this fact.  However, this letter did not fully 
comply with the Board's October 2006 remand instructions to 
notify the veteran of the specific evidence needed to 
substantiate his service connection claim.  The Court has 
held that a remand confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  On remand, the RO 
should send another letter in compliance with Kent including 
a statement of the specific evidence required to substantiate 
the elements needed to grant the veteran's service connection 
claim, i.e. evidence that pertinent disability was incurred 
or aggravated during his first period of service, evidence 
that his first period of service extended beyond September 
1970, or that pertinent disability was aggravated during his 
second period of service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the reason for the previous denial; 
(2) notifies the veteran of the evidence 
and information necessary to reopen the 
claim; and (3) notifies the veteran of 
what specific evidence would be required 
to substantiate the elements needed to 
grant the veteran's service connection 
claim (i.e., evidence that pertinent 
disability was incurred or aggravated 
during his first period of service, 
evidence that his first period of service 
extended beyond September 1970, or that 
pertinent disability was aggravated 
during his second period of service).  
This notice is outlined by the Court in 
Kent supra. 

2.  The RO should readjudicate the issue.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




(CONTINUED ON NEXT PAGE)





______________________________       
______________________________ 
          MARK GREENSTREET                                    
GEORGE R. SENYK
             Veterans Law 
Judge                                            Veterans Law 
Judge
       Board of Veterans' Appeals                                  
Board of Veterans' Appeals

                         
                         
_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




